Case 4:20-mc-00038-ALM-CMC Document 21-2 Filed 05/12/20 Page 1 of 5 PageID #: 294




                           EXHIBIT A
  Case 4:20-mc-00038-ALM-CMC Document 21-2 Filed 05/12/20 Page 2 of 5 PageID #: 295




Confidential                                                        FoxNews0000178
  Case 4:20-mc-00038-ALM-CMC Document 21-2 Filed 05/12/20 Page 3 of 5 PageID #: 296




Confidential                                                        FoxNews0000179
  Case 4:20-mc-00038-ALM-CMC Document 21-2 Filed 05/12/20 Page 4 of 5 PageID #: 297




Confidential                                                        FoxNews0000180
  Case 4:20-mc-00038-ALM-CMC Document 21-2 Filed 05/12/20 Page 5 of 5 PageID #: 298




Confidential                                                        FoxNews0000181
